Citation Nr: 1029736	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-40 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for headaches to include as 
secondary to PTSD.

3.  Entitlement to service connection for anal seepage and 
incontinence of feces, claimed as an anus condition to include as 
secondary to PTSD.

4.  Entitlement to service connection for duodenal/peptic ulcer.

5.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

In June 2010, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The issues of entitlement to service connection for 
duodenal/peptic ulcer, GERD, an anus disorder and headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran has a current diagnosis of PTSD linked to the claimed in-
service stressor of sexual trauma.

2.  The competent evidence is in relative equipoise with respect 
to the issue of whether there is credible supporting evidence of 
record indicating the occurrence of the Veteran's alleged in-
service sexual trauma.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran contends that he currently has PTSD as a result of a 
sexual trauma during his military service.  Specifically, he 
asserts that in November 1967, he was attacked by four other 
service members during military service.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic diseases 
that are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires (1) a medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.340(f) (2009).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A December 2008 VA mental health treatment record provides a 
diagnosis of PTSD related to military sexual trauma.  A VA 
examiner in March 2009 noted that the Veteran did not fully meet 
criteria C for PTSD as it relates to military sexual trauma; 
however, the examiner determined that overall it is at least as 
likely as not that the Veteran has PTSD due to military sexual 
trauma.  Thus, the Board concludes that two of the three elements 
for establishing service connection for PTSD have been satisfied. 

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy" or 
was a POW as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy or was a POW and the alleged stressor is 
combat or POW related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence, and no further development or corroborative evidence 
is required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service." 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 
Vet. App. 91 (1993).  If, however, the VA determines that the 
veteran did not engage in combat with the enemy or was a POW, or 
that the veteran engaged in combat with the enemy or was a POW, 
but the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to establish 
the occurrence of the alleged stressor. Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Furthermore, the evidentiary standard for stressors has recently 
been amended under 38 C.F.R. § 3.304(f)(c) for a stressor that is 
related to the veteran's fear of hostile military or terrorist 
activity.  In that case, if the Veteran's stressor is related to 
his fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f)(3) (2010).  

In this case, the Veteran's alleged in-service stressor is not 
related to combat or the dear of hostile military or terrorist 
activity, but a physical assault.  Thus, there must be credible 
supporting evidence of the alleged in-service stressor.  

As the PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2009).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based on 
personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See also YR 
v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of personal assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical records, 
military or civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, and 
copies of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  Also of particular pertinence are the provision of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"(b)ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor."  The 
Court in Patton stated that such changes in behavior should be 
examined and clinically interpreted to determine whether they 
constitute evidence of "(v)isits to a medical or counseling 
clinic or dispensary without a specific diagnosis or specific 
ailment."

A review of the Veteran's service treatment records reveals that 
the Veteran did not seek treatment for a sexual assault during 
military service.  The Veteran's separation examination in 
December 1967 shows that the Veteran had a normal psychiatric 
evaluation and there was no indication or report of a physical or 
sexual assault.  The Board notes that this is consistent with the 
Veteran's statements and testimony that he did not report this 
incident to anyone until a few years ago.  

As discussed above, with respect to PTSD claims based on personal 
assault sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  In 
this regard, the Veteran noted that the day of or the day after 
the incident he left his duty station to deal with the incident 
and he started drinking at a bar with some friends.  See May 2009 
stressor statement and Hearing Transcript at 9.  He reported that 
he received a fine for being absent without leave (AWOL).  Id.  
The Veteran's service personnel records show that the Veteran was 
found guilty of violating Article 86 of the Uniform Code of 
Military Justice (UCMJ), absent without leave, between 0101 and 
1030 on November 9, 1967.  Such evidence does not confirm the 
assault, but it is consistent with the Veteran's statements 
regarding what transpired during service.  There is nothing else 
in the Veteran's service records that indicate the Veteran was 
assaulted during service or that his behavior changed after the 
alleged incident.  

The Veteran provided a number of examples of how his behavior 
changed following the events of service.   During the March 2009 
VA examination the Veteran reported feeling helpless and 
intensely afraid after the incident, however, he had trouble 
recalling many of the details of the assault.  He has a tendency 
to re-experience the incident, mostly in the way of unwanted 
memories and unpleasant dreams.  The Veteran stated that he has 
intermittent emotional and physical responses of things that 
remind him of what happened or what remind him of the aftermath 
of what happened.  He has a tendency to avoid thinking and 
talking about his experiences of sexual trauma and he never 
mentioned it at all prior to October 2008.  In addition, the 
Veteran has led a reclusive lifestyle, did not participate much 
in rearing his children and became a workaholic for years.  He 
also has sleep problems and is easily startled.  The Veteran also 
reported a remote history of alcohol problems with a pattern of 
abuse since the age of 24, but he has not abused alcohol in the 
last ten years.  He testified that he started excessively 
drinking alcohol after the incident.  See Hearing Transcript at 
9.  

The Board acknowledges that the evidence corroborating the 
Veteran's account of military sexual trauma is scant and non-
dispositive.  However, as discussed below, it concludes that the 
March 2009 VA examination report, at the very least, place the 
evidence in equipoise as to whether there is sufficient evidence 
of record to corroborate the Veteran's military sexual trauma.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  In this regard, the examination contains 
competent medical opinions that the Veteran demonstrates 
behavioral and social changes sufficient to corroborate his lay 
accounts of military sexual trauma.  

The Board notes that the VA examiner did not explicitly discuss 
whether the behavioral changes noted above corroborate the 
Veteran's reported military sexual trauma.  However, having 
conducted a clinical interview of the Veteran and having reviewed 
relevant evidence also contained in the claims file, including 
stressor statements and mental health treatment records, the 
examiner concluded that there is sufficient evidence of 
behavioral and social changes such that the Veteran meets the 
DSM-IV criteria for PTSD, including criterion A1 and A2 (exposure 
to a traumatic event).  The examiner determined that the Veteran 
was open and honest during the interview and he did not show any 
significant tendency to minimize or exaggerate symptoms.  The 
Board notes that based on the reported AWOL, heavy drinking for 
several years after the incident and other reported symptoms, the 
VA examiner in March 2009 determined that it was as likely as not 
that the Veteran had PTSD due to the military sexual trauma and 
the history of alcohol abuse was secondary to his mental health 
problems.  Such findings, the Board concludes, can reasonably be 
interpreted as an assessment of the likelihood of the occurrence 
of the military sexual trauma.  

Significant probative value should be afforded to the opinions 
contained in the March 2009 VA examination.  In this regard, the 
opinions are based on a contemporaneous clinical examination of 
the Veteran as well as a review of relevant medical and lay 
evidence.  Finally, as discussed above, the opinions provided 
clearly reflect the application of medical principles in the 
field of mental health to the specific facts fact found in the 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); see also Hayes, 5 Vet. App. at 69-70.  

In the light of the above, the Board concludes that the evidence 
is in relative equipoise regarding whether the Veteran's alleged 
in-service military sexual trauma occurred.  The Board will 
therefore grant the Veteran the benefit of the doubt in 
accordance with 38 U.S.C.A. § 5107(b) and find that it is at 
least as likely as not that the evidence of record supports that 
the Veteran's alleged in-service sexual trauma occurred.  
Accordingly, the Board finds that service connection for PTSD is 
warranted.  38 C.F.R. § 3.304(f).  


ORDER

 Entitlement to service connection for PTSD is granted.


REMAND

After careful review of the record, the Board finds that a remand 
is necessary for further development of the remaining service 
connection claims on appeal.

The Board notes that the Veteran contends that his 
duodenal/peptic ulcer and GERD are related to military service.  
VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence shows that the Veteran has a current 
diagnosis of GERD and he was treated for a stomach problem during 
military service.  The Veteran asserts that he has had problems 
with his stomach since discharge from military service.  
Accordingly, the evidence indicates that the Veteran's current 
stomach disorder may be related to military service.  Based on 
the foregoing, the Board concludes that a VA examination and 
opinion is necessary in order to adjudicate the Veteran's service 
connection claims for duodenal/peptic ulcer and GERD because the 
current evidence is not sufficient upon which to base a final 
decision.  

The Board observes that the Veteran was provided with a VA 
examination regarding anal seepage and headaches in March 2009 
with an addendum statement dated in March 2010.  The VA examiner 
provided the opinion that the Veteran's anal seepage could 
potentially be related to prior trauma (history of rectal assault 
during military service).  However, he noted that the Veteran's 
current anal seepage was less likely as not related to his 
recently diagnosed PTSD.  The Board notes that in an addendum, 
the examiner stated that he was unable to relate anal seepage to 
PTSD because there was no evidence at the time of the examination 
of that condition.  Nonetheless, the Board notes that a December 
2008 VA treatment record provides a diagnosis of anal seepage and 
incontinence of feces.  The examiner also offered the opinion 
that the Veteran's periodic type migraine headaches are less 
likely than not related to the Veteran's PTSD.  In a March 2010 
addendum, the examiner noted that there was no diagnosis of 
migraine headaches as the Veteran has not sought medical 
treatment for this and he was unable to relate it to PTSD.   The 
Board concludes that the VA examination and opinion is not 
adequate for rating purposes, as the examiner did not provide a 
clear rationale for his opinions and he did not consider 
pertinent VA treatment records that were associated with the 
claims file after the VA examination.  Thus, the Veteran should 
be provided with another VA examination and opinion for his 
service connection claims for anal seepage and headaches.
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination 
to determine the identity and etiology of 
any gastrointestinal disorder that may be 
present.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion with respect to the following 
questions:

a.	Whether GERD, duodenal/peptic ulcer 
or any other gastrointestinal 
disorder found on examination 
clearly existed prior to active 
military service.  Please provide a 
clear rationale for this opinion 
based on medical evidence.  

b.	If the answer to question (a) is no, 
then the examiner is requested to 
provide an opinion on whether GERD, 
duodenal/peptic ulcer or any other 
gastrointestinal disorder found on 
examination is at least as likely as 
not (i.e., a fifty percent or 
greater probability) etiologically 
related to the Veteran's active 
military service.  The examiner 
should provide a complete rationale 
for all conclusions reached. 

c.	If the answer to question (a) is 
yes, then the examiner is requested 
to provide an opinion on whether 
there is evidence that the Veteran's 
pre-existing GERD, duodenal/peptic 
ulcer or other gastrointestinal 
disorder increased in disability 
during military service.  The 
examiner should provide a complete 
rationale for all conclusions 
reached.

d.	If the answer to question (c) is 
yes, then provide an opinion on 
whether the increase in disability 
was due to the natural progression 
of the disease.  The examiner should 
provide a complete rationale for all 
conclusions reached.

2.	Schedule the Veteran with a VA 
examination to determine the etiology of 
the Veteran's anus or rectal disorder to 
include anal seepage.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the Veteran's 
anal seepage and/or any other rectal 
disorder found on examination is at least 
as likely as not (i.e., a fifty percent 
or greater probability) caused by or 
aggravated by the Veteran's in-service 
sexual trauma.  The examiner should 
provide a complete rationale for all 
conclusions reached.   Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

3.	Schedule the Veteran with a VA 
examination to determine the etiology of 
the Veteran's headaches.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the Veteran's 
headaches is at least as likely than not 
(i.e., a fifty percent or greater 
probability) caused by or aggravated by 
the Veteran's service-connected PTSD.  
The examiner should provide a complete 
rationale for all conclusions reached.   
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.	Upon completion of the foregoing and any 
other development deemed necessary, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for duodenal/peptic ulcer, 
GERD, anus disorder and headaches.  If 
the benefits sought on appeal remains 
denied, the RO should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


